DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JUSTIN M. NEUBURGER,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D18-19

                              [March 22, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 2013CF002012 A.

  Justin M. Neuburger, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KUNTZ, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.